Title: To George Washington from Thomas Jefferson, 23 September 1780
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir
                            Richmond Sept. 23. 1780.
                        
                        I yesterday forwarded to you a letter from Colo. Wood informing you of his situation. That Post has been for
                            some time past pretty regularly supplyed, and I hope will continue so to be for some time to come. A Person whose punctuality
                            can be relied on offers to contract for victualling it. If We can agree on terms, and the Assembly will strengthen our
                            Hands sufficiently. We think to adopt that Method, as the only one to be relied on with certainty. I have heard it hinted
                            that Colo. Wood thinks of quitting that Post; I should be exceedingly sorry indeed were he to do it: he has given to those
                            under his charge the most perfect Satisfaction, and at the same time used all the cautions which the nature of his charge
                            has required. It is principally owing to his prudence and good temper that the late difficulties have been passed over
                            almost without a Murmur. Any influence which your Excellency shall think proper to use for retaining him in his present
                            Situation will promote the public Good, and have great tendency to keep up a desirable harmony with the Officers of that
                            Corps. Our new Levies are rendezvousing very generally. Colo. Harrison was uneasy at having none of them assigned to his
                            Corps of Artillery, who have very much distinguished themselves in the late unfortunate action, and are reduced almost to
                            nothing. We happened to have about 100 draughts raised in the last Year and never called out and sent on duty by their
                            County Lieutenants whom we have collected and are collecting. We think to deliver these to Colo. Harrison; they are to
                            serve 18 Months from the time of rendezvous. The number of Regulars and Militia ordered from this State into the Southern
                            Service are about 7000. I trust we may count that 5500 will actually proceed, but we have Arms for three thousand only. If
                            therefore We do not speedily receive a supply from Congress We must countermand a proper number of these Troops. Besides
                            this supply there should certainly be a Magazine laid in here to provide against a general loss as well as daily waste.
                            When we deliver out those now in our Magazine we shall have sent 4000 stand of our own into the Southern Service in the
                            course of this Summer: We are still more destitute of Clothing, Tents and Waggons for our Troops. The Southern Army
                            suffers for Provision which We could plentifully supply were it possible to find means of transportation: despairing of
                            this We directed very considerable quantities collected on the navigable Waters to be sent Northwardly by the Quarter
                            Master, this he is now doing, slowly however. Unapprised of what may be proposed by our Allies to be done with their Fleet
                            in the course of the ensuing Winter, I would beg leave to intimate to you that if it should appear eligible to them that
                            it should winter in Chesapeake they may be well supplied with Provision, taking their measures in due time before hand.
                            The Waters communicating with that Bay furnish easy (and in that case) safe Transportation, and their Money will call forth
                            what is denied to ours. I am with all possible esteem & respect Your Excellency’s Most Obedt & most humble
                            sert 
                        
                            Th: Jefferson
                        
                    